EXHIBIT AGREEMENT OF LEASE BETWEEN ADJ CORPORATION AND CHAMPION PUBLISHING, INC. THIS AGREEMENT OF LEASE is made as of the 27thday of October, 2009, between ADJ CORP., a West Virginia corporation, hereinafter called "Lessor," and CHAMPION INDUSTRIES, INC., a West Virginia corporation, hereinafter called "Lessee." 1.Demise of Premises.Lessor hereby demises and leases to Lessee and Lessee hereby accepts and leases from Lessor, for the term and upon the terms and conditions hereinafter set forth, the real property commonly known as 3000 Washington Street West, Charleston, WV 25312, and more particularly described in Exhibit A attached hereto and incorporated herein by reference (hereinafter called "Premises" or "Demised Premises"), together with all improvements now existing thereon.Lessee is occupying and has heretofore occupied the Premises and acknowledges the same to be in adequate condition at the commencement of this Lease. 2.Term.The term of this lease shall be sixty (60) months commencing on November1, 2009, and ending at 11:59 p.m. on October31, 2014, both dates inclusive, unless sooner terminated as hereinafter provided or unless renewed as hereinafter provided.Provided that Lessee shall have complied with all the terms and conditions of this lease, Lessee shall have the option to renew this lease for one (1) successive, additional period of sixty (60) months after the expiration of the original term hereof, in such instance, with the exception of increased rental as set forth in Section 3 below, on the same terms and conditions as herein provided.Such option to renew shall be exercised by Lessee's giving written notice to Lessor of its exercise of the option at least six (6) months before the end of the original term. 3.Rent.Lessee shall pay to Lessor, as rental for the occupation and use of the Premises for and during the original term hereof, a total rental of $750,000.00 payable monthly in advance in equal installments of $12,500.00 each for the initial 60 months hereof, the first of such installments being payable on the 1st day of November, 2009, and the remaining installments being due and payable on the 1st day of each calendar month thereafter during the original term hereof. Lessee shall pay to Lessor, as rental for the use and occupancy of the premises for and during the renewal term, if any, for each month, due and payable on the 1st day of each calendar month during the renewal term, a monthly rental determined as follows: The monthly rental shall be determined in accordance with the cost of living changes in the "Consumer Price Index for All Urban Consumers - U.S. City Average - All Items," 1982-4 100, as published by the Bureau of Labor Statistics, United States Department of Labor, and hereinafter referred to as the "BLS Consumers' Price Index." The "BLS Consumers' Price Index" figure for the month of November, 2009, is hereby fixed and established as the base index figure and the figure for the month of October, 2014 shall be used to determine the amount of increase.The monthly rental shall be determined by dividing $12,500 (the monthly rental for the period commencing November 1, 2009, and endingOctober 30, 2014) by the base index figure aforesaid and then multiplying that amount by the sum of the base index figure plus the differ­ence between the index figure for the month of October, 2014 and the base index figure.In no event however shall the adjustment be less than $250 (i.e. the monthly rental for the renewal term shall be at least $12,750). In the event that at any time during the original term or the renewal term the United States Bureau of Labor Statistics shall discontinue the issuance of "BLS Consumers' Price Index" then in such event the parties hereto agree to use any other standard nationally recognized cost of living index then issued and available, which is published by the United States Govern­ment. The rent for the original term and the renewal term shall be subject to an additional increase over the rental amount otherwise set forth in this paragraph 3 based on the increase, if any, in the monthly principal and interest payment due on Lessor’s financing (currently with JP Morgan Chase Bank) over $11,500.Lessor shall advise Lessee, in writing, of any increase in rental resulting from this adjustment of Lessor’s financing as soon as such adjustment is known.The resulting increase in rent payable under this Lease shall be effective after the date of such written notice. All rental shall be payable to Lessor at Post Office Box 1754, Huntington, West Virginia, 25718, or at such other place as Lessor may direct in writing. 4.Net Rent.It is the intention of the Lessor and the Lessee that the rent herein specified shall be net to the Lessor in each month during the term of this lease; that all costs, expenses, and obligations of every kind relating to the Demised Premises, except as may be specifically otherwise provided in this Lease, which may arise or become due during the term of this lease shall be paid by the Lessee; and that the Lessor shall be indemnified by the Lessee against such costs, expenses and obligations.Without limiting the generality of the foregoing provision, the parties agree that: a.Lessee shall promptly pay all taxes and assessments against or allocated to the Premises as and when they become due for tax periods after the signing of this Lease.Lessee will pay all taxes and assessments levied against the equipment, buildings, or other property which is now located on or which Lessee may erect, install or have located on the Premises.Taxes for the current year shall be prorated between Lessor and Lessee as of the date of commencement of this Lease. b.In the event the Premises are assessed as a separate tax parcel and Lessee fails to pay the entire real estate tax bill when due, Lessor may, but shall not be obligated to, pay the tax bill and the amount so paid together with interest at the rate of eighteen (18%) percent per annum from the date of payment shall be deemed additional rent due hereunder and shall be paid by Lessee not later than the date the next installment of rent shall become due hereunder. c.Lessee, at its own cost and expense, covenants and agrees to keep the Premises, including any improvements and betterments now existing or which may be made to the Premises, fully insured during the term of this lease against loss or damage by fire and other casualty; such insurance to be written by an insurance company or companies authorized to do business in the State of West Virginia for the full insurable replacement value of the Premises, including improvements.Lessee covenants and agrees that Lessor and Lessee shall be named as insured parties on such policies as their interests may appear, and that Lessee shall procure endorsements on the policies required to be maintained by it under the provisions of this paragraph wherein and whereby the insurance company will agree that the Lessor will be given fifteen (15) days' advance written notice of any cancellation or reduction of insurance under any such policy and that copies of all endorsements issued after the date of such policy will be forwarded to Lessor. In the event that Lessee fails to pay for such fire and other casualty insurance when the premiums are due, Lessor may, but shall not be obligated to, pay the premium necessary to prevent the lapse of existing policies or obtain and pay the premium for replacement policies, and the amount so paid together with interest at the rate of eighteen percent (18%) per annum from the date of payment shall be deemed additional rent due hereunder and shall be paid by Lessee not later than the date the next installment of rent shall become due hereunder. 5.Lien for Rent.Lessee covenants and agrees that Lessor shall have and is hereby given a lien upon the leasehold estate herein created and upon all of the property of Lessee of every kind and character which shall come upon the Demised Premises at any time during the term of this lease or any extension hereof to secure the payment of all of the rent and other sums whatsoever which are or shall become due Lessor under the terms of this lease and such lien shall be paramount to any other liens placed or suffered thereon by Lessee.For the purpose of enforcing such lien, Lessor shall have and is hereby given the right to distrain for all of such rent and other sums in the manner and form as provided by the laws of the State of West Virginia.The lien and right given Lessor in this paragraph shall be cumulative and in addition to all other rights and remedies which it now has or may hereafter have under this lease and the laws of the State of West Virginia. 6.Construction and Alterations by Lessee.Lessee may after having first obtained the written consent of Lessor, and at Lessee's full cost and expense alter or construct improvements upon the Demised Premises, or make alterations or site improvements to the Demised Premises, such as may be necessary or incidental to the purposes and uses for which the Premises are leased.All such improvements shall, at the option of Lessor, become a part of the Demised Premises and shall be the sole property of Lessor upon the termination of this Lease. a.Mechanic's and Material Liens.The Lessor shall not be liable for any labor or materials furnished to the Lessee and the mechanic's or other lien for such labor and materials shall not attach to or effect the Lessor's interest in the Demised Premises.The Lessee hereby agrees to pay any mechanic's or other lien, or to discharge any such lien by bond or deposit or provide an escrow deposit sufficient for that purpose upon request of the Lessor, and failing to do so, the Lessor may, without having an obligation to do so, upon giving fifteen (15) days written notice to the Lessee, pay or discharge the same and the amount so paid or deposited together with interest at the rate of eighteen (18%) percent per annum shall be deemed additional rent due hereunder and payable when the next installment of rent shall become due. b.The Lessee shall be responsible for obtaining all required licenses, approvals or permits for any of the construction, alteration or installation allowed by this lease.Lessee shall be solely responsible for all work in connection with the alterations and construction and shall be solely responsible for assuring that all work is completed in a good and workman-like manner and in conformity with all federal, state and local laws and regulations, including, without limitation, the Americans With Disabilities Act, and shall indemnify and hold Lessor harmless from any loss, cost or expense, including attorney fees, in, arising out of, or relating to, Lessee's failure to comply with the provisions of this paragraph. c.Upon full compliance with all terms hereof, and at the termination hereof, Lessee shall have the right and obligation to remove any and all of its furniture, furnishings, or equipment then located on the Premises and to dispose of the same. Lessee agrees that such removal of personal property shall occur within ten (10) days after the termination or cancellation of this lease or any extension thereof. Lessee shall notify Lessor in writing thirty (30) days prior to termination of this lease by its terms or within five (5) days after cancellation of this lease by Lessor or Lessee of its election to remove said property or said property may, at Lessor's option, be and become the property of Lessor.If Lessor shall elect not to retain the property it may be removed by Lessor at Lessee's expense. 7.Permissible Use.The Lessee shall during the continuance of this lease, conduct upon said Demised Premises a printing and/or office supply and furniture business and shall neither use nor suffer the same to be used for any other purpose without the prior written consent of the Lessor, which consent shall not be unreasonably withheld.Lessee shall conduct and manage the Demised Premises in proper and orderly manner and will not allow the Demised Premises or any part thereof to be used for any illegal or immoral purpose and will not carry on or permit upon said Demised Premises any offensive, noisy, or dangerous trade, business, manufacture or occupation of a nuisance.Lessee shall not alter the drainage of the Premises.Lessee acknowledges that it has for some time been in possession of the Premises and understands and agrees that if Lessee's actions have created or hereafter have the effect of creating a nuisance or interference with the lawful rights of any other parties or may constitute a violation of any law, ordinance, rule, regulation or the like, then Lessee shall be responsible for taking all corrective action in relation thereto and with respect to which Lessor shall cooperate at Lessee's sole cost and expense. Lessee hereby represents and warrants that no "Hazardous Substances", as defined hereinafter, have been or will be discharged, dispersed, released, stored, treated, generated, disposed of, or allowed to escape on the Premises.For purposes of this lease, "Hazardous Substances" shall mean and include those elements or compounds which are contained in the list of hazardous substances adopted by the United States Environmental Protection Agency ("EPA") and the list of toxic pollutants designated by Congress or the EPA or defined by or in or pursuant to 42 U.S.C. §9601 or any other Federal, state or local statute, law, ordinance, code, rule, regulation, order or decree regulating, relating to, or imposing liability or standards of conduct concerning any hazardous, toxic or dangerous waste, substance or material, as now or at any time hereafter in effect.The Lessee shall, at its expense, take all necessary remedial action(s) in response to the presence of any Hazardous Substances in, on, under or about the Premises.The Lessee shall be solely responsible for, and shall indemnify and hold harmless the Lessor, its directors, officers, employees, agents, successors and assigns from and against any loss, cost, expense or liability of any kind directly or indirectly arising out of or attributable to the use, generation, storage, release, threatened release, discharge, disposal, or presence of Hazardous Substances in, on, under or about the Premises, including, without limitation: (i) all foreseeable consequential damages; (ii) the costs of any required or necessary repair, cleanup or detoxification of the Premises, and the preparation and implementation of any closure, remedial or other required plans; and (iii) all reasonable costs and expenses incurred by the Lessor in connection with any of the matters addressed in this paragraph, including but not limited to reasonable attorney's fees.The Lessee shall, upon the request of Lessor, provide the Lessor with a bond or letter of credit, in form and substance satisfactory to the Lessor, in an amount sufficient to cover the cost of any required remedial action. 8.Maintenance of Premises.Lessee shall maintain all portions of the Premises and adjoining areas in a clean, orderly, sanitary condition, free of any unlawful obstructions.Lessee shall be responsible for maintaining the condition of the pavement, sidewalks and parking areas on the Premises and shall keep the same free of ice and snow or any other obstruction.The Lessee shall be solely liable for any damage claimed to have resulted from a defective condition of the Premises. Lessor shall not be required to furnish any services or facilities or to make any repair or alteration in or to the Demised Premises whatsoever.Lessee hereby assumes the full and sole responsibility for the condition, operation, repair, replacement, maintenance and management of the Premises.Lessee further agrees that it will commit no waste on the Premises. 9.Compliance with Laws.The Lessee at its sole expense shall comply with all laws, orders, and regulations of federal, state, county, and municipal authorities, and with any direction of any public officer, pursuant to law, which shall impose any duty upon the Lessor or the Lessee with respect to the Demised Premises.The Lessee, at its sole expense, shall obtain all licenses or permits which may be required for the conduct of its business within the provisions of this Lease, or for the making of any permitted repairs, alterations, improvements or additions, and the Lessor, where necessary, will join with the Lessee in applying for all such permits or licenses. 10.Utilities.Lessor shall not be required to furnish any utility or similar service to the Premises, including but not limited to, steam, gas, water, heat or electricity.Except when due to the negligence of Lessor, Lessor shall not be liable for any failure of any utility service or for injury to person (including death) or damage to property resulting from steam, gas, water, heat, electricity, rain or snow which may flow or leak from any part of the leased property or from any pipes, appliances or plumbing works, from the street or subsurface or from any other place, or for interference with light or other easements however caused.Lessee shall pay all charges for utility service, including but not limited to, steam, gas, water, heat, electricity and other services used in or about or supplied to the Premises and shall indemnify Lessor against any liability on such account. 11.Indemnity.Lessee during the term of this lease will indemnify Lessor against and hold Lessor harmless from all claims, demands and/or causes of action including all costs, expenses and attorneys fees of Lessor incident thereto for (1) injury to or death of any person or loss of or damage to any property, including the Premises, (2) failure by Lessee to perform any covenant required to be performed by Lessee hereunder, (3) failure to comply with any requirements of any governmental authority, (4) any mechanic's lien or security agreement filed against the Premises, any equipment therein or any materials used in the construction or alteration of any building or improvement thereon, where such claims, demands, and/or causes of action arise from or are incidental to the use of the Premises by Lessee, its officers, agents, servants, employees and/or invitees. 12.Insurance.Lessee agrees that it will, at its cost and expense, obtain and keep in force and effect in the names of both Lessor and Lessee, as their respective interests may appear, general liability insurance against any and all claims for personal injury or property damage occurring in, upon or about the Premises during the term of this lease.Such insurance shall be maintained for the purpose of protecting Lessor and Lessee pursuant to the indemnity contained in the foregoing Section 11, but shall not be in satisfaction of the indemnity obligations stated herein, and shall have limits of liability of not less than Two Million Dollars ($2,000,000) for injuries to any number of persons in any one accident or occurrence or for damage to property in any one accident or occurrence.Lessee agrees that it will, at its cost and expense, obtain and keep in force and effect in the names of Lessor and Lessee, as their respective interests may appear, a standard fire and extended coverage insurance policy or policies protecting the Premises from loss or damage within the coverage of such insurance policy or policies for its full insurable replacement value.Lessee will furnish to Lessor appropriate and acceptable evidence of its compliance with the provisions of this paragraph, such as certificates of insurance or copies of the policies.Such certificates or policies shall provide that such insurance will not be canceled or materially amended unless fifteen (15) days prior written notice of such cancellation or amendment is given to Lessor.The minimum limits of the policies of insurance required to be carried by Lessee under this Lease, shall be subject to increase for the remaining term, if Lessor, in the exercise of its reasonable judgment shall deem the same necessary for its adequate protection.Within sixty (60) days after demand therefor by Lessor, Lessee, shall furnish Lessor with evidence that it has complied with such demand for increased insurance. 13.Eminent Domain.In the event the entire Premises, or such portion thereof as will make the Premises unsuitable for the purposes leased, shall be taken by eminent domain or threat of eminent domain, the term of this lease shall terminate on the date Lessee is required to surrender possession.In the event that only a part of the Premises shall be so taken, then (i) if substantial structural alteration or reconstruction of the improvements upon the Premises shall, in the reasonable opinion of Lessor be necessary or appropriate as a result of such taking, Lessor may, at its option, terminate this lease as of the date Lessee surrenders possession of such portion of the Premises by notifying Lessee in writing of such termination within sixty (60) days following the date on which Lessor shall have received final notice of such taking, or (ii) if Lessor does not elect to terminate this lease as aforesaid, this lease shall be and remain unaffected by any such taking, except that the rent shall be equitably abated in the proportion that the taken premises bears to the entire Premises.In the event of termination of this lease as hereinabove provided, rental and other charges shall be paid to the date Lessee surrenders possession and any such payments made beyond that date shall be refunded by Lessor to Lessee.In the event of any taking, in whole or in part, by eminent domain proceedings or threat of eminent domain proceedings, the entire award shall be the property of the Lessor.Notwithstanding the foregoing provision, Lessee shall have the right to make a separate claim with the condemning authority for the value of Lessee's moving or relocation expenses, provided, however, that such separate claim shall not reduce or adversely affect the amount of Lessor's award. 14.Fire or Other Casualty Losses.In the event the Premises are damaged or destroyed or rendered partially untenantable for their then use by fire or other casualty without the fault of Lessee, Lessor shall repair and/or rebuild the same as promptly as possible, provided that the proceeds from Lessee's insurance policies are available to Lessor and sufficient in amount to fully pay all costs of repair or rebuilding.Lessor's obligation hereunder is merely to restore the Premises to substantially the same condition as existed immediately prior to the happening of the casualty and shall not extend to the repair or replacement of any improvements, additions, fixtures, installations or exterior signs of the Lessee.If as a result of such partial destruction or damage there is substantial interference with the operation of Lessee's business in the Premises, the rent payable under this lease shall be abated in the proportion that the portion of the Premises destroyed or rendered untenantable bears to the total Premises.Such abatement shall continue for the period commencing with such damage or destruction and ending with the completion by the Lessor of the work of repair and/or reconstruction, if Lessor is obligated to complete such work.If the damage or casualty was caused by the fault of the Lessee, there shall be no abatement of rent. Notwithstanding the foregoing, in the event that fifty percent (50%) or more of the Premises or fifty percent (50%) or more of the buildings situate on the Premises are destroyed or rendered untenantable by fire or other casualty, Lessor shall have the option to terminate this lease effective as of the date of such casualty and retain the insurance proceeds by giving to the Lessee within forty-five (45) days after the happening of such casualty written notice of such termination.If Lessor does not elect to terminate this lease, Lessor shall repair and/or rebuild the Premises as promptly as possible as set forth above, subject to any delay from causes beyond its reasonable control and the terms of this lease shall continue in full force and effect, subject to equitable abatement of rent as set forth above. 15.Assignment or Subletting.Lessee shall not assign, transfer, mortgage, or pledge this lease and will not sublet the Premises or any part thereof without first obtaining the Lessor's written approval. Lessor reserves the right to sell its interest in the Premises and to assign or transfer this lease upon the condition that in such event this lease shall remain in full force and effect, subject to the performance by Lessee of all the terms, covenants and condition on its part to be performed, and upon the further condition that such assignee or transferee (except an assignee or transferee merely for security) agrees to be bound to perform all terms, covenants and conditions of this lease.Upon any such sale, assignment or transfer, other than merely as security, Lessee agrees to look solely to the assignee or transferee with respect to all matters in connection with this lease and Lessor shall be released from any further obligations hereunder. 16.Events of Default.In the event that the rent, or any part thereof, of any additional rental or other payment shall not be paid on any day when such payment is due and such default shall continue for a period of ten (10) days after written notice by Lessor to Lessee; or if Lessee should fail in the performance of, breach or permit the violation of any of the covenants, conditions, terms, or provisions contained in this lease which on the part of the Lessee ought to be observed, performed or fulfilled and shall fail to cure or make good such failure, breach or violation within thirty (30) days after written notice and demand from Lessor; or if the Demised Premises or any part thereof shall be abandoned; or if Lessee shall be dispossessed therefrom by or under the authority of anyone other than Lessor; or if Lessee shall file any petition or institute any proceeding under an insolvency or bankruptcy act (or any amendment or addition thereto hereafter made) seeking to effect an arrangement or its reorganization or composition with its creditors; or if in any proceedings based on the insolvency of Lessee or relating to bankruptcy proceedings, a receiver or trustee shall be appointed for Lessee or the Demised Premises and be not discharged within ninety (90) days; or if the Lessee's estate created hereby shall be taken in execution or by any process of law; or if Lessee shall admit in writing its inability to pay its obligations generally as they become due, then, at the option of Lessor, this lease and everything herein contained on the part of the Lessor to be kept and performed shall cease, terminate and be at an end, and Lessor shall be entitled to have again and repossess the Premises as its former estate and Lessee shall be put out. This remedy of forfeiture shall be deemed cumulative and in addition to all other remedies provided by law.In the event Lessor exercises its option to terminate this lease, repossess the Premises and put Lessee out as herein provided, this shall not relieve Lessee from its obligations to pay rent provided to be paid herein for the remainder of the term of this lease and Lessee shall remain liable to Lessor for any costs or expenses incurred by Lessor in reletting the Premises and for the difference between the rent received upon such reletting and the rent herein specified to be paid by Lessee for the term hereof. 17.Surrender of Premises.Upon expiration of the term of this Lease or any renewal term, or the sooner termination of this Lease or repossession of the Premises as herein provided, the Lessee shall peaceably surrender possession of the Premises in as good order and condition as they now are, reasonable wear and tear excepted, and shall deliver all keys to the Premises to Lessor. 18.Right of Access of the Lessor.The Lessee further covenants and agrees that the Lessor may have access to the Demised Premises at all reasonable times and upon reasonable notice for the purpose of the examining or exhibiting the same for sale. 19.Notices.All notices permitted or required to be given hereunder shall be effectual if in writing signed by the party given notice and sent by certified or registered U.S. mail, postage prepaid, to the other parties at the following addresses: Lessor:Post Office Box 1754 Huntington, West Virginia25718 Lessee:Post Office Box 2968 Huntington, West Virginia 20.Broker.Lessee and Lessor covenant, warrant and represent that there was no broker instrumental in consummating this lease and that no conversations or prior negotiations were held with any broker concerning the renting of the Demised Premises.Lessee and Lessor each agree to hold the other harmless against any claim for brokerage commission arising out of any conversations or negotiations had by Lessee or Lessor with any broker. 21.Title and Warranty/Subordination.Lessor covenants and agrees with Lessee that Lessor is the lawful owner of the Premises and that they are free and clear of all other liens, claims and encumbrances whatsoever, except the permitted encumbrances described below, zoning requirements, covenants, conditions, easements and restrictions of record and non-delinquent taxes and assessments, and Lessor will defend the same against all other claims whatsoever.Lessor further covenants and agrees that Lessee by paying the rents and observing and keeping the covenants of this lease on its part to be kept, shall peaceably and quietly hold, occupy and enjoy the Premises during the term herein created, or any extension. Upon request by the Lessor, Lessee shall subordinate its rights hereunder to the lien of any mortgage or deed of trust, or the lien resulting from any other method of financing or refinancing, now or hereafter in force against the Premises, and to all advances made or hereafter to be made upon the security thereof and will attorn to the mortgagee or beneficiary or their assigns in the event of foreclosure; provided, however, that a condition precedent to Lessee's attornment and requirement to subordinate hereunder shall be that Lessee, upon any default in the terms of such financing by Lessor, shall have the right to pay the rental due hereunder directly to the mortgagee, trustee or beneficiary of such deed of trust or other persons to whom Lessor may be obligated under such financing and, so long as Lessee does so pay the rentals as herein provided and perform all of its obligations pursuant to this lease, this lease and all Lessee's rights and options hereunder shall remain in full force and effect as to such mortgagee, trustee or beneficiary or other financing obligee of Lessor.Lessee shall, upon request of any party-in-interest, execute within ten (10) days of Lessee's receipt, such instruments or certificates to carry out the intent of this paragraph.Provided, however, that nothing contained in such instruments or certificates required by Lessor or other party-in-interest shall be in derogation of any rights granted to Lessee hereunder, nor expand Lessee's obligations hereunder. 22.Zoning; Permits.Anything elsewhere in this Lease to the contrary notwithstanding, this Lease and all terms, covenants and conditions hereof are in all respects subject and subordinate to all zoning restrictions affecting the Premises, and the Lessee shall be bound by such restrictions.The Lessor does not warrant that any licenses or permits which may be required for Lessee's business to be conducted on the Premises will be granted, or if granted will be continued in effect or renewed.Any failure to obtain licenses or permits or any revocation thereof or failure to renew shall not release Lessee from continuing performance of this Lease. 23.In the event the Lessor shall fail for a period of thirty (30) days after written notice to comply with, keep and perform any of the agreements herein contained on its part to be complied with, kept or performed, then at the option of the Lessee this lease may be immediately terminated, but without prejudice to any right of action or remedy which might otherwise be used by Lessee to enforce its lawful rights in relation to any antecedent breach or covenant or agreement herein contained.Waiver of any default shall not be construed as a waiver of any subsequent default or condition of the lease to which such default related. 24. Option to Purchase Land.Lessee shall have the option to purchase the Premises at any time during this Lease on the terms and conditions hereinafter set forth: a.Exercise of Option.This option may be exercised by the Lessee only by giving Lessor written notice of its intent to exercise this option via certified mail, return receipt requested. This notice must be given to the Lessor at the address provided herein or such other address as Lessor may advise Lessee in writing. The option given herein must be exercised by the Lessee, if at all, prior to 90 days before the end of the original 60 month term of this Lease or any renewal thereof (the "Exercise Period"). If not exercised within the Exercise Period, the option expires and is of no further force or effect.Should this Lease be terminated prior to the termination date, this option shall likewise and at the same time be terminated. b.Condition to Exercise of Option.The option provided herein can only be exercised by the Lessee at a time when this Lease is still in force and effect and the Lessee is not in default under any of the terms hereof. c.Closing. Closing of said purchase shall occur at such date as the Lessor and Lessee may agree which is not more than thirty (30) days following Lessor’s receipt of Lessee’s written notice as set forth in (a) above.The Closing shall take place at such a time and place as the parties may agree or at such place in the City of Huntington, West Virginia, as may be designated by the Lessor.The Lease shall continue in effect during the period between Lessee's exercise of the option and Closing and the Lessee shall continue to pay to Lessor the Rent and all other payments required hereunder and shall comply with all other provisions of this Lease notwithstanding the exercise of the option or the expiration of the term prior to Closing.Closing under this option to purchase shall be contingent upon Lessee's acts or omissions not resulting in a default under this Lease during the period between the exercise of the option and Closing. d.Purchase
